Per Curiam.
During the oral argument of this appeal, counsel on both sides conceded an adjustment, since confirmed by written communications between them; so the cause is remanded with instructions to set aside the judgment heretofore rendered, reopen the case, and allow the plaintiff until the first day of October, 1916, in which to complete the performance of the obligations and conditions upon his part under the contract involved, the defendants to be relieved of intermediate maintenance fees during the present season; but upon satisfactory test of the completed work by plaintiff, to make full performance of all things remaining by them to be done. The lower court is fully reinvested with the cause for such new or supplemental hearings as may be necessary to carry into effect the extended situation. The costs of this court may be apportioned between the parties as the lower court on the conclusion of the controversy may see fit.